Exhibit 99.1 United States 12 Month Oil Fund, LP Monthly Account Statement For the Month Ended January 31, 2010 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 4,307,440 Unrealized Gain (Loss) on Market Value of Futures (18,048,620) Interest Income 3,131 Total Income (Loss) $ (13,738,049) Expenses Investment Advisory Fee $ 83,233 Tax Reporting Fees 52,800 Audit fees 12,400 Legal fees 11,470 NYMEX License Fee 3,166 SEC & FINRA Registration Expense 2,860 Brokerage Commissions 2,111 Non-interested Directors' Fees and Expenses 627 Prepaid Insurance Expense 433 Total Expenses $ 169,100 Net Gain (Loss) $ (13,907,149) Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 1/1/10 $ 165,523,309 Net Gain (Loss) (13,907,149) Net Asset Value End of Period $ 151,616,160 Net Asset Value Per Unit (4,100,000 Units) $ 36.98 To the Limited Partners of United States 12 Month Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended January 31, 2010 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States 12 Month Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
